The respondent having been convicted in the County Court of Rockland County of the crimes of grand larceny in the first degree and grand larceny in the second degree, such crimes being felonies; and the Rockland County Bar Association having presented to the court a certified copy of the judgment of said conviction; and the respondent having submitted his resignation as an attorney and counselor at law, pursuant to the provisions of sections 88 and 477 of the Judiciary Law, the respondent is disbarred and his name ordered to be *918struck from the Roll of Attorneys. Present — Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ.